Citation Nr: 0124290	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  95-37 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (R0) in New 
York, New York


THE ISSUE

Entitlement to an increased rating for hydradenitis 
suppurativa, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision by the New York, New York, RO, which denied 
the veteran an increased (greater than 10 percent) rating for 
a skin disability, classified as hydradenitis suppurativa.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected skin disability is 
primarily manifested by healed scarring in the inguinal/groin 
area with hydradenitis suppurativa in remission.  The recent 
clinical evidence does not reveal constant exudation or 
itching, extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation/crusting, or systemic/nervous 
manifestations of the service-connected skin disability.


CONCLUSION OF LAW

The schedular criteria for an increased (greater than 10 
percent) rating for the service-connected hydradenitis 
suppurativa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, by a June 1982 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for 
hydradenitis suppurativa.  The veteran contends that he is 
entitled to an increased (greater than 10 percent) rating for 
his service-connected skin disability.

VA treatment records dated in June 1994 show that the veteran 
had lesions and swelling in the groin and thigh areas 
necessitating minor outpatient surgery.  A surgical report 
shows the veteran had a two-day history of a small area of 
swelling on his right medial thigh with erythema and 
tenderness.  A right medial thigh abscess was surgically 
incised and drained under local anesthesia.  In June and 
August 1995, dermatology treatment records indicated that the 
veteran had a history of hydradenitis but was not taking 
medication at that time.  Clinically, there were scars in the 
groin region.  Significantly, however, the hydradenitis was 
assessed as "quiescent" and "inactive."  

In a June 1995 letter, the veteran stated that his skin 
disability flares up during the humid summer months causing 
painful abscesses in his groin area or when he sweats or 
experiences stress.  In the veteran's August 1995 Substantive 
Appeal, he stated that his skin disability had worsened over 
the past 16 years causing him to lose employment during 
periods of flare-ups, and affecting sexual relations due to 
disfigurement, sporadic lesions, and stench.  

On July 1996 VA dermatologic examination, the veteran 
complained of hydradenitis flare-ups in the inguinal area.  
Clinically, the examiner stated that the skin disorder was 
localized to the scrotal and both inguinal areas; and that 
there was scar tissue of old, healed abscesses in the 
inguinal area.  Significantly, the diagnosis was "[h]istory 
of hidradenitis suppurativa, in remission now, of the 
inguinal and scrotal area."  It is also of substantial 
import that recent VA clinical records dated from 1999 to 
2001 primarily pertained to treatment for unrelated 
conditions; and the skin was unremarkable on evaluation in 
December 1999.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the July 
1995 Statement of the Case and January 1997 and July 2001 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the information and evidence necessary 
to substantiate the claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran as relevant to 
this claim has been obtained and associated with the claims 
folder.  Moreover, the veteran has undergone a July 1996 VA 
dermatologic examination in connection with the claim on 
appeal.  That examination report and more recent VA clinical 
records clearly indicate that his service-connected 
hydradenitis has remained relatively static in recent years.  
For informational purposes, hydradenitis (hidradenitis) is 
medically defined, in pertinent part, as "[i]nflammation of 
a sweat gland"; and hydradenitis suppurativa is "a disease 
of the sweat glands marked by the development of one or more 
cutaneous, shotlike nodules, which gradually enlarge to the 
size of a pea, and undergo softening and suppuration, with 
subsequent discharge."  Dorland's Illustrated Medical 
Dictionary, 679 (24th ed. 1965).  Hence, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a rating of 10 percent for 
hydradenitis suppurativa, an unlisted condition in the VA's 
Schedule for Rating Disabilities, and has been rated by 
analogy as eczema under Diagnostic Code 7899-7806.  Under 
Diagnostic Code 7806, a 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered appellant's contentions, including 
alleged flareups of his skin disease.  However, the clinical 
evidence, particularly VA outpatient treatment records, 
indicate that although the veteran has been treated for 
various unrelated disabilities in recent years, he has only 
sought medical treatment for his skin disability on a few 
occasions.  The medical evidence does show that the veteran 
had a small, right thigh abscess surgically drained in June 
1994; that there are healed scars in the inguinal/groin 
region; that his hydradenitis involves a localized, 
nonexposed area (the groin region); and that the hydradenitis 
has been clinically assessed to be in remission.  The 
clinical evidence does not show that his service-connected 
hydradenitis suppurativa has worsened or is manifested by 
constant exudation or itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation or crusting, 
or systemic/nervous manifestations, criteria for evaluations 
in excess of the currently assigned 10 percent.  

Additionally, the evidence of record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  There is no showing that the veteran's 
service-connected hydradenitis has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned 10 percent evaluation); has 
necessitated frequent periods of hospitalization; or has 
otherwise rendered inadequate the regular schedular criteria.  

Thus, an evaluation greater than 10 percent for the service-
connected hydradenitis suppurativa is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for the aforestated reasons, that doctrine is not 
applicable in this case.  




ORDER

An increased rating for the service-connected hydradenitis 
suppurativa is denied.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals



 

